IN THE SUPREME COURT OF THE STATE OF NEVADA


                MICHELLE LADNER,                                        No. 84431
                                  Appellant,
                             vs.
                EUGENE T. STANTEN, II; PREKEI
                STANTEN; ALCHEMY INVESTMENTS,
                LLC; RUSHMORE LOAN
                                                                            FILED
                MANAGEMENT; VEGAS VALLEY                                    APR 2 9 2022
                EVICTION SERVICES; WFG TITLE                                ELIZABETH A. BROWN
                                                                         CLERK OF          COURT
                COMPANY; AND FIRST AMERICAN                             I3Y
                TITLE INSURANCE COMPANY,
                                  Res ondents.

                                      ORDER DISMISSING APPEAL
                            This is a pro se appeal from the district court's minute order
                regarding the sale of real property. Eighth Judicial District Court, Clark
                County; David M. Jones, Judge.
                            Initial review of the notice of appeal and the documents before
                this court reveals a jurisdictional defect. The district court's minute order
                is not effective and cannot be appealed. See State, Div. of Child & Family
                Servs. v. Eighth Judicial Dist. Court, 120 Nev. 445, 454, 92 P.31 1239, 1245
                (2004) C[Dlispositional court orders that are not administrative in nature,
                but deal with the procedural posture or merits of the underlying
                controversy, must be written, signed, and filed before they become
                effective."); Rust v. Clark Cty. Sch. Dist., 103 Nev. 686, 689, 747 P.2d 1380,
                1382 (1987) (stating that the district court's minute order is ineffective and
                cannot be appealed). Additionally, this court "may only consider appeals
                authorized by statute or court rule." Brown v. MHC 'Stagecoach, LLC, 129
                Nev. 343, 345, 301 P.3d 850, 851 (2013). No statute or court rule allows for

SUPREME COURT
       OF
     NEVADA


(8) 1947A
                                                                                       (P- 13701
                      an appeal from the district court's order identified in appellant's notice of
                      appeal. Accordingly, this court lacks jurisdiction and
                                  ORDERS this appeal DISMISSED.1




                                                                                         J.
                                                         Hardesty


                                                                    "kasy.14-0        , J.
                                                         Stiglich



                                                         Herndon
                                                                WrE"'• ,                 J.



                      cc:   Hon. David M. Jones, District Judge
                            Michelle Ladner
                            Avalon Legal Group LLC
                            Eugene T. Stanten, II
                            First American Title Insurance Company
                            Prekei Stanten
                            Roger P. Croteau & Associates, Ltd.
                            Vegas Valley Eviction Services
                            WFG Title Company
                            Eighth District Court Clerk




                            'Given this dismissal, this court takes no action in regard to
SUPREME COURT         appellant's motion for stay filed on April 4, 2022.
        OF
     NEVADA


(0) 1947A    141810
                                                           2